By the Court,

Savage, Ch. J.
The provisions of the revised statutes in reference to the duties of supervisors, on applications to them, to cause monies to be levied, awarded against overseers of the poor, &c. are as follows; “ If judgment be rendered for any debt, damages or costs, against the board of supervisors of a county, against the county superintendents of the poor of any county, against any town, or the supervisor thereof, or the overseers thereof, on account of the liability of such county or town, and such judgment be not suspended by writ of error or otherwise, or be not paid and satisfied before the next annual meeting of the board of supervisiors of the county, a certified copy of the docket of such judgment, or the record thereof, if required by such board, shall be laid before the board of supervisors of the county, at some annual meeting thereof and, “ the board of supervisors shall add the amount of such judgment together, with interest thereon from the time of recovery to the first Monday in February then *74next, and also the expenses of the certified copy of the docket, or record of judgment mentioned in the preceding section the tax to be laid upon the county or town against which or against the officers of which such recovery shall have been had ; which sums shall be assessed, levied and collected, as other contingent charges of such town or county, and shall be paid by the county treasurer to the person recovering such judgment.” 2 R. S. 474, § 102, 103.
The board of supervisors refused the application, for reasons which are set forth in their return to the alternative mandamus.
It cannot be denied that the court of general sessions of Dutchess county had jurisdiction of the appeal in 1826, when it was brought; nor is it asserted that that jurisdiction has been taken away, except by the operation of the revised statutes. The revised laws of 1813 expressly gave the right to appeal, and authorized and required the court to hear and determine such appeals, and do justice therein, and to award costs to the prevailing party. That award and determination, according to that statute and the practice of the courts, should have been enforced by attachment. An attachment, it seems, has been issued, and the officers attached were discharged, on the ground of want of jurisdiction. The court undoubtedly had power to issue the attachment, and to compel obedience to their order and determination ; but if it appeared, as probably it did, that the overseers of the poor who were attached had no monies in their hands belonging to the town, then the court did right in discharging the attachment; not for want of jurisdiction, but because the officers attached were not personally liable. The revised statutes, 2 R. S. 475, § 105, make it the duty of such officers to pay, when they have funds in their hands not specially appropriated. It follows, that if they have no such funds, they are not personally liable. The discharge from the attachment was therefore proper, and probably the reason I have assigned is the same which the court below denominated a want of jurisdiction. Whether that be so or not, I cannot doubt the power of the court to enforce payment by attachment, provided it had appeared to them *75that the officers had money in their hands belonging to the town, and not specially appropriated to any other object.
There is no difficulty growing out of the repeal of the “ act for the relief and settlement of the poor.” It has heretofore been held that when a statute is repealed under which a suit has been commenced, and no provision is made for the prosecution of such suit, such suit is to be conducted under the repealed statute, by virtue of the 5th section of the repealing act, 2 R. S. 779; 4 Wendell, 211; but when the revised statutes have modified the proceedings in such suits, then such modification shall be adopted. In the case now before us, there has been an entire repeal of the act which conferred jurisdiction upon the courts of general sessions, in cases upon appeals from orders removing paupers; and all such questions are, by the revised statutes, transferred to a different tribunal. It is only by virtue of the fifth section of the repealing act, that the general sessions has power to complete suits pending at the time of the repeal.
If the sessions lost jurisdiction, then it is clear that the suit abated, and no other forum was substituted to determine the matter. By that part of the revised statutes which treats of the relief and support of indigent persons, 1 R. S. 616, 17, 18, superintendents of the poor are to be annually appointed, who, among other powers conferred on them, are “ to decide any dispute that shall arise concerning the settlement of any poor person, summarily, upon a hearing of the parties.” This is clearly prospective, and refers to future cases—cases to arise subsequent to the 1st January, 1830 ; not to such as were then pending in the proper court, according to existing laws.
The only remaining question in the case is, whether the award and determination of the court of general sessions is within the meaning of the revised statutes a “judgment rendered for any debt, damages or costs” against the overssers of the poor of the town of Redhook, on account of the liability of such town. It is not denied that the liability, if any, is the liability of the town, and not of the individuals holding the offices of overseers of the poor. Was, then, the decision of the general sessions a judgment ? It is not indeed technically a. judgment which is to be docketed, or of which a record is to *76be made; but it is a judicial determination, conclusive between the parties, so long as it remains unreversed by a superior court. In my opinion, therefore, it ought to be considered a judgment within the meaning of the section above referred to; and the entry of such decision should, for this purpose, be considered the docket of such judgment; and a certified copy of such entry competent and sufficient evidence of such judgment. This section of the statute should receive a liberal construction, for the promotion of the objects of the legislature. If it should be construed to mean judgments and records technically, and no other, the adjudications of the superintendents of the poor, of justices of the peace, and all tribunals not technically courts of record, might never be enforced.
I am of opinion that the plaintiffs are entitled to judgment upon the demurrer, and that a peremptory mandamus issue.